COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
                                        NO.
2-08-055-CV
 
KIMBERLY VERHOEV                                                            APPELLANT
 
                                                   V.
 
PROGRESSIVE COUNTY MUTUAL                                             APPELLEE
INSURANCE COMPANY
                                               ----------
            FROM THE 67TH DISTRICT COURT OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered the parties= AAgreed
Motion For Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we withdraw our prior
opinion and judgment of July 30, 2009 and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2),
43.2(f).  Appellant and appellee=s
motions for rehearing are denied as moot.
Costs of
the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App.
P. 43.4.
PER
CURIAM
PANEL:  GARDNER and WALKER, JJ.
 
DELIVERED: December 3, 2009




[1]See Tex. R. App. P. 47.4.